Case 1:21-cv-00228-JMF Document 13 Filed 02/02/21 Page 1 of 3




                                          1:21-cv-00228 (JMF)(OTW)
Case 1:21-cv-00228-JMF Document 13 Filed 02/02/21 Page 2 of 3




                                  skazmir@hunton.com

                                  Jason P. Brown (pro hac vice forthcoming)
                                  2200 Pennsylvania Avenue, NW
                                  Washington, District of Columbia 20037
                                  (202) 955-1500
                                  brownj@hunton.com

                                  Counsel for Defendant




                            -2-
           Case 1:21-cv-00228-JMF Document 13 Filed 02/02/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that, on February 2, 2021 I filed a true and correct copy of the foregoing

document via the Court’s electronic-filing system, which will send electronic notification of such

filing to all counsel-of-record in this action.

                                                  /s/ Robert T. Quackenboss
                                                  Robert T. Quackenboss




                                                    1
054941.0000077 EMF_US 83780646v1
